EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a divorce case.
The husband contends that the trial court erred in vesting title to certain real estate in the wife, in not equally dividing it when the minor children become of age, in rendering a divorce, and in granting the custody of the children to the wife. The trial court’s judgment was rendered upon the ore tenus testimony of the wife. Since no transcript of that evidence or an authorized substitute therefor is contained in the record, we are required to conclusively presume that the final judgment of the trial court was supported by the wife’s ore ten-us testimony. Maker v. Maker, 487 So.2d 948 (Ala.Civ.App.1986); Jones v. Jones, 464 So.2d 125 (Ala.Civ.App.1985). Consequently, we have no alternative but to affirm the judgment.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.